In a matrimonial action, the parties cross-appeal from a judgment of the Supreme Court, Queens County, dated May 30, 1975, which, after a nonjury trial, inter alia, (1) annulled the marriage by reason of defendant’s fraud, (2) awarded defendant custody of the infant issue of the marriage and (3) fixed plaintiff’s support obligations. Judgment affirmed, without costs or disbursements. Although the defendant mother has a character disorder, and has tended toward emotional flare-ups in the past, these flagrant shortcomings in her nature do not make her too unstable to *891care for the child. Testimony adduced at the trial revealed that the infant was well cared for while in her custody. In view of the wealth of testimony adduced at the trial, and the extensive examination into the qualifications and background of each parent, full consideration was given to "whether the mother is an adequate parent, in capacity, motivation, and efficacious planning” (see Matter of Bennett v Jeffreys, 40 NY2d 543, 551). There was sufficient evidence in the record to support a finding that the defendant had fraudulently concealed the fact of her four children of a prior marriage from the plaintiff. Thus, the annulment of the marriage was proper. The award of $125 per week, plus medical and dental expenses, for child support was more than adequate and should not be increased. Martuscello, Acting P. J., Latham, Cohalan, Hargett and Shapiro, JJ., concur.